Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

	Claims 64-74 are pending.
	Claims 64-74 are under examination on the merits.

Claim Rejections
35 U.S.C. 103(a)
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the 
Claims 64-74 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pitman et al. (Cancer Cytopathology, p. 1-13, 02/25/2010).
Pitman et al. teach that the handling of pancreatic cyst fluid samples for CEA analysis is not standardized, see p. 5, first column. Specifically Pitman et al. teach that “the handling of cyst fluid submitted for CEA analysis is not standardized, with some laboratories receiving fluid undiluted, and others diluted or placed in fixative… If samples are too scant, too viscous to pipette, or inhomogeneous because of mucin clumps in watery fluid, the cyst fluid can be diluted with saline and/or vortexed to achieve homogeneity. The dilution factor must be accounted for in the final CEA value reported.” Based upon these teachings, one of ordinary skill in the art would appreciate that that pancreatic cyst fluid samples must, at times, be diluted prior to analysis. Said dilution may be necessitated if the laboratory performing CEA analysis receives a pancreatic cyst fluid sample with an inadequate volume or if a particular pancreatic cyst fluid sample is too viscous to pipette. Furthermore dilution (and vortexing) may be necessary prior to analysis if a particular pancreatic cyst fluid sample is not sufficiently homogenous. Therefore based upon the teachings of Pitman et al., one of ordinary skill in the art would have been motivated to dilute a particular pancreatic cyst fluid sample prior to analysis.

Finally, it must be remembered that cyst fluid values using different commercial assays may not yield equivalent results. Therefore, reported cutoff values are assay specific, and it is inappropriate to apply a reported cutoff value to an assay from a different manufacturer. That being said, a cyst fluid CEA level of <192 ng/mL (at Massachusetts General Hospital) fails to support the presence of a mucinous cyst, and values >192-200 ng/mL (at Massachusetts General Hospital) support the interpretation of a mucinous cyst. A level >800 ng/mL is 98% specific for a mucinous cyst using a meta-analysis of pooled data from 12 studies at different institutions. Increasing the cutoff value of CEA for support of a mucinous cyst will have a negative effect on sensitivity. In this same meta-analysis, levels <5 ng/mL were 98% specific for a serous cystadenoma.
Amylase is also a helpful marker, as amylase is typically very high, usually in the thousands and almost never <250 ng/mL in pseudocysts, but is low in serous cysts. Although it would seem to make sense that high amylase levels would be consistently found in IPMNs, in contrast to MSNs, because of the connectivity to the pancreatic ductal system, this has not proven to be true in our experience. Like CEA, measurement of amylase or lipase in pancreatic cyst fluids has never been formally validated or approved by the FDA. Comments concerning technical problems for amylase measurement are similar to those described for CEA. As a final caveat, amylase values may be particularly useful when elevated to rule out the possibility that the cyst in question may be a nonpancreatic cyst.

Based upon these teachings, one of ordinary skill in the art would have been motivated to develop a method comprising, 1) isolating pancreatic cyst fluid samples from patients with confirmed pancreatic cysts, 2) diluting said samples, if necessary, with saline, and 3) measuring both CEA and amylase levels in said pancreatic cyst fluid samples. One of ordinary skill in the art would have been motivated to do so, because, for example, Pitman et al. teach that CEA values >192-200 ng/ml is supportive of an interpretation of a mucinous cyst, which may be diagnostic of invasive pancreatic carcinoma, see Figure 2 of Pitman et al. Furthermore Pitman et al. teach that amylase levels can assist with the differentiation between pseudocysts and serous 
With respect to the claimed 1:10-1:50 dilution range encompassed by claims 67-69, MPEP 2144.05(II) states that “[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” Also MPEP 2144.05(II) states that “a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.” In the instant case, one of ordinary skill in the art would appreciate that the dilution range of a pancreatic cyst fluid sample achieves recognized results. For example increasing the dilution of a sample would be expected to reduce sample viscosity and improve sample homogeneity, and therefore the dilution range of a pancreatic cyst fluid sample is a result-effective variable. The characterization of this result-effective variable is routine activity in clinical settings, and as a result, the 1:10-1:50 dilution range encompassed by claims 67-69 is deemed to be the obvious result of routine assay optimization. 
With respect to claims 70-72, as indicated above, at p. 5, Pitman et al. teach that “[i]f samples are too scant, too viscous to pipette, or inhomogeneous because of mucin clumps in watery fluid, the cyst fluid can be diluted with saline and/or vortexed to achieve homogeneity.” Based upon these teachings, one of ordinary skill in the art would appreciate that a biological sample may not be of a sufficient volume (“too scant”) to accurately measure CEA levels prior to dilution, and one of ordinary skill in the art would appreciate that dilution of a biological sample may be necessitated by a high viscosity that is, for example, due to the presence of mucin.

Therefore the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time of the invention, in view of Pitman et al.

Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 64-74 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,341,628. Although the claims at issue are not identical, they are not patentably distinct from each other, because both sets of claims encompass a method of measuring carcinoembryonic antigen in a biological sample, the method comprising: diluting the biological sample with a diluent to form a diluted biological sample; measuring the amylase level of the diluted biological sample; and measuring carcinoembryonic antigen level in the diluted biological sample.

Claims 64-74 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,444,239. Although the claims at issue are both sets of claims encompass a method of measuring carcinoembryonic antigen in a biological sample, the method comprising: diluting the biological sample with a diluent to form a diluted biological sample; measuring the amylase level of the diluted biological sample; and measuring carcinoembryonic antigen level in the diluted biological sample.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON B MOSELEY II whose telephone number is (571)272-6221.  The examiner can normally be reached on M-F, 9:00-6:00 EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached at 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.